              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE A. HERNANDEZ-TIRADO,
      Plaintiff,                                       NO. 3:14-CV-1897

             v.                                        (JUDGE CAPUTO)
CRAIG LOWE, et al.,
      Defendants.

                                    MEMORANDUM
      Presently before me is the Motion for Summary Judgment (Doc. 47) filed by
Defendant Erik Christensen (“Defendant”).               Plaintiff Jose Hernandez-Tirado
(“Plaintiff”) has two claims remaining in this pro se civil rights action against
Defendant: (1) First Amendment retaliation; and (2) Fourteenth Amendment excessive
force. Plaintiff contends that after he complained to Defendant’s superiors and filed
grievances, Defendant retaliated by searching his cell and charging him with a
misconduct for contraband. Plaintiff also asserts that Defendant used excessive force
against him when shackling his ankles and grabbing his arm while he was a pretrial
detainee. Defendant’s motion will be granted. First, summary judgment will be
granted in favor of Defendant on the First Amendment claim based on his same
decision defense. Second, because the use of force challenged by Plaintiff was not
objectively unreasonable, Defendant will be granted summary judgment on the
Fourteenth Amendment claim.
                                      I. Background
      The facts are derived from Defendant’s Statement of Facts and supporting
exhibits. (See Doc. 48, “Def.’s SMF”).1 In August 2014, Plaintiff was a pretrial


 1
        Local Rule 56.1 requires that a motion for summary judgment be supported “by a
        separate, short, and concise statement of the material facts, in numbered
        paragraphs, as to which the moving party contends there is no genuine issue to be
detainee at the Pike County Correctional Facility (“PCCF”). (See id. at ¶¶ 1, 10-11,
33).   In or about that month, Plaintiff filed grievances about Defendant and
complained to Defendant’s supervisors, including Sergeant Graham, that he was being
harassed and retaliated against by Defendant. (See id. at Ex. “A”, 30).
       On August 27, 2014, while on duty as the C-Unit Housing officer, Defendant
searched Plaintiff’s cell and located a blue pen with a red ink cartridge in Plaintiff’s
property. (See id. at ¶¶ 33-34). Defendant prepared an incident report explaining,
inter alia, that the pen was altered to contain red ink instead of blue ink, that one of
Plaintiff’s cellmates, Mario Agostini, indicated the pen belonged to Plaintiff, and
Plaintiff denied that it was his pen. (See id. at ¶ 35). Plaintiff was charged with Class
I #29 and Class I #44a misconducts. (See id. at Ex. “A”, 8). A hearing was scheduled
on the charges for the following week. (See id.).
       Plaintiff presented his summary of events at the disciplinary board hearing on
September 3, 2014. (See id. at 9). Plaintiff denied that it was his pen. (See id.).
Mario Agostini also denied telling Defendant it was Plaintiff’s pen. (See id.). The
board noted that it also spoke to Defendant and Officer Willis. (See id.). Defendant
stated that he found the pen in Plaintiff’s property, while Officer Willis stated that he
was informed by Defendant that the pen was located in Plaintiff’s tote. (See id.). The
three member disciplinary board found Plaintiff guilty of the Class I #44a charge
(possession of contraband: altered items) “[b]ased on the fact that a blue pen with a
red ink cartridge was found in your property.” (Id. at 10). The Class I #29 charge was


        tried.” M.D. Pa. L.R. 56.1. A party opposing a motion for summary judgment
        must file a separate statement of material facts, responding to the numbered
        paragraphs set forth in the moving party’s statement and identifying genuine issue
        for trial. See id. Unless otherwise noted, the factual background herein derives
        from Defendant’s Rule 56.1 statement of material facts. Plaintiff did not file a
        response to the statement of facts, so the facts set forth by Defendant are deemed
        undisputed. See M.D. Pa. L.R. 56.1; accord Weitzner v. Sanofi Pasteur Inc., 909
        F.3d 604, 613 (3d Cir. 2018) (“a district court's application and interpretation of
        its own local rules should generally be reviewed for abuse of discretion.”).

                                               2
dismissed, however, as redundant of the other misconduct. (See id.). Plaintiff was
sanctioned to fourteen (14) days in restricted housing. (See id.).
      Plaintiff appealed the finding of the disciplinary hearing board. (See id. at 25).
The appeal was denied by Assistant Warden Robert E. McLaughlin, who found that
“the Disciplinary Board was presented with and entertained sufficient evidence
regarding the charge you were found guilty of. You have neither provided nor have
I perceived any information which would lead me to overturn the Disciplinary Board’s
decision. As such, the sanction will remain as it was conveyed to you at the
conclusion of your disciplinary board hearing.” (Id.).
      On September 8, 2014, Plaintiff was shackled by Defendant before he was
escorted from his cell to the prison law library. (See Def.’s SMF, ¶¶ 13, 15).
According to Defendant, after the shackles were placed on Plaintiff, he claimed that
they were too tight and Defendant immediately loosened them. (See id. at Ex. “A”,
36). During the escort to the law library, Plaintiff began resisting, which required
Defendant to grab Plaintiff’s arm. (See id.). Plaintiff did so despite the explicit orders
not to do so. (See id.). Thereafter, Plaintiff called Defendant a “pussy” and told him
that the “next time I will punch you in the face and knock you out,” and “if I don’t do
it here, I’ll find you on the street.” (Id.). As a result, Defendant prepared an incident
report and Plaintiff was issued Class I #9, Class II #15, and Class II #17 misconduct
charges. (See id. at Ex. “A”, 22). Officer Putney also prepared an incident report
related to Plaintiff’s escort to the law library. (See id. at Ex. “A”, 20). After Plaintiff
was shackled, Officer Putney proceeded to a different cell, and while speaking with
another inmate, Officer Putney heard Plaintiff state “fuck you, you pussy” to
Defendant. (Id.). Officer Putney further noted that Plaintiff “did make an attempt to
pull away from Officer Christensen during the escort to law library and he was given
a clear and precise directive to cease his behavior.” (Id.).
       The next day, September 9, 2014, a nurse examined Plaintiff at his request for
right ankle pain and right arm pain. (See id. at Ex. “A”, 7). The nurse documented
                                            3
that the pain started after an officer put the shackles on too tight and then grabbed his
right arm. (See id.). The nurse noted that no injuries were seen to Plaintiff’s right arm
or right ankle, there was no redness, swelling, or bruising to either site, and Plaintiff
could return to his unit without restriction. (See id.). The nurse also observed Plaintiff
ambulate out of medical “without difficulty.” (Id.).
      Plaintiff filed a grievance based on that incident, disputing the events as detailed
by Defendant. According to Plaintiff, he only pulled away from Defendant after his
arm was gripped and squeezed. (See id. at Ex. “A”, 29-30). Plaintiff’s grievance and
appeals were denied. (See id. at Ex. “A”, 28-30).
      Plaintiff also disputed the events at his disciplinary board hearing. (See id. at
Ex. “A”, 17). Plaintiff explained that after he asked to go to the law library,
“[Defendant] put the shackles on and squeezed them on my ankles. I asked him to
please loosen and I asked him why he did that and he said I’m just fucking with and
I asked him not to fuck with them and he did loosen them.” (Id. at Ex. “A”, 17). After
Plaintiff stood, Defendant squeezed his arm and Plaintiff pulled away. (See id.). In
response, Plaintiff claims Defendant told him that if he moved again his face would
be slammed into the wall. (See id.). Plaintiff responded by calling Defendant a
“pussy” and to “call mother fuckin medical pussy.” (Id.). Inmate Robert Colao
testified at the disciplinary board hearing on September 11, 2014. He explained that
Defendant “put the handcuffs too tight and said he was just messing around with the
inmate and loosened them.” (Id.). Colao also observed Defendant stand Plaintiff up
and Plaintiff “pulled his arm away, in the cell.” (Id.). He also heard Plaintiff “saying
fuck you pussy” to Defendant. (Id.). The disciplinary board found Plaintiff guilty of
the charges for Class II #15 (acting insolent towards a staff member) and Class II #17
(using abusive language), but dismissed the Class I #9 charge as unfounded. (See id.).
Plaintiff was again sanctioned with fourteen (14) days in restricted housing. (See id.).
       Based on the foregoing, Plaintiff commenced the instant action on September
30, 2014. (See Doc. 1, generally). On request of Plaintiff, (see Doc. 23, generally),
                                           4
he was given leave to file an amended pleading, (see Doc. 25, generally), which he did
on January 22, 2015. (See Doc. 27, generally). Therein, Plaintiff asserted claims
against Defendant and other PCCF employees. (See id., generally).
      Defendants moved to dismiss the Amended Complaint, (see Doc. 31, generally),
and that motion was granted in part and denied in part on August 10, 2017. (See Docs.
39-40, generally). Specifically, Plaintiff was permitted to proceed only with respect
to his excessive force and retaliation claims against Defendant Christensen. (See Doc.
40, ¶¶ 12-13). All other claims advanced in the Amended Complaint were dismissed.
(See id. at ¶¶ 3-11). Defendant timely filed his Answer and Affirmative Defenses to
the Amended Complaint. (See Doc. 41, generally).
      Following the close of discovery, Defendant filed the instant motion for
summary judgment on Plaintiff’s remaining claims, (see Doc. 47, generally), as well
as his Statement of Material Facts and supporting brief. (See Docs. 48-49, generally).
The time to respond to the motion has passed without opposition by Plaintiff.2
Accordingly, Defendant’s motion for summary judgment is ripe for review.
                                   II. Legal Standard
      Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “A court may grant a motion for summary
judgment if, after it considers all probative materials of record, with inferences drawn
in favor of the non-moving party, the court is satisfied that there are no genuine issues

 2
        Although Plaintiff did not file a brief or submit evidence in opposition to
        Defendant’s summary judgment motion, I still analyze the merits of the motion to
        determine whether summary judgment is warranted. See Lorenzo v. Griffith, 12
        F.3d 23, 28 (3d Cir. 1993); Anchorage Associates v. Virgin Islands Board of Tax
        Review, 922 F.2d 168, 174-75 (3d Cir. 1990); Moultrie v. Luzerne Cty. Prison,
        No. 06-1153, 2008 WL 4748240, at *2 (M.D. Pa. Oct. 27, 2008); see also Tsosie
        v. United States, No. 12-893, 2015 WL 6501245, at *1 (M.D. Pa. Oct. 27, 2015)
        (“Even if unopposed, summary judgment may only be granted when the moving
        party shows that it is entitled to a judgment as a matter of law.”).

                                             5
of material fact and the movant is entitled to judgment as a matter of law.”
Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 218 (3d Cir. 2015) (citing Celotex
Corp. v. Catrett, 477 U.S. 317, 330, 106 S. Ct. 2548, 2556, 91 L. Ed. 2d 265 (1986);
Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is ‘material’ under
Rule 56 if its existence or nonexistence might impact the outcome of the suit under the
applicable substantive law. A dispute over a material fact is ‘genuine’ if ‘a reasonable
jury could return a verdict for the nonmoving party.’” Santini v. Fuentes, 795 F.3d
410, 416 (3d Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986)). “In determining whether the dispute
is genuine, the court’s function is not to weigh the evidence or to determine the truth
of the matter . . . .” American Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 587, 581
(3d Cir. 2009) (citing Anderson, 477 U.S. at 248-49, 106 S. Ct. 2505).
      The moving party bears the initial burden to identify “specific portions of the
record that establish the absence of a genuine issue of material fact.” Santini, 795 F.3d
at 416 (citing Celotex, 477 U.S. at 323, 106 S. Ct. 2548, 2553). If this burden is
satisfied by the movant, the burden then “shifts to the nonmoving party to go beyond
the pleadings and ‘come forward with specific facts showing that there is a genuine
issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)). The nonmovant’s
burden is not satisfied by “simply show[ing] that there is some metaphysical doubt as
to the material facts.” Chavarriaga, 806 F.3d at 218.
                                    III. Discussion
      Two claims remain in this action against Defendant: (1) First Amendment
retaliation for the August 27, 2014 search of Plaintiff’s cell and resulting misconduct
charge; and (2) use of excessive force in violation of the Fourteenth Amendment
related to the September 8, 2014 events. I will address those claims in seriatim.
A.    Retaliation.
      Plaintiff first claims that Defendant searched his cell on August 27, 2014 and
                                           6
issued a misconduct report related thereto in retaliation for Plaintiff’s filing of
grievances against him and his complaints to Defendant’s superiors. (See Doc. 27, ¶
31; see also Doc. 39, 21-24). The First Amendment to the United States Constitution
reads, in part, that “Congress shall make no law . . . abridging the freedom of speech
. . .; or the right of the people . . . to petition the government for a redress of
grievances.” U.S. Const. amend. I. “In order to establish illegal retaliation for
engaging in protected conduct, [a plaintiff] must prove that: (1) his conduct was
constitutionally protected; (2) he suffered an adverse action at the hands of prison
officials; and (3) his constitutionally protected conduct was a substantial or motivating
factor in the decision to discipline him.” Watson v. Rozum, 834 F.3d 417, 422 (3d Cir.
2016) (footnotes omitted) (citing Rauser v. Horn, 241 F.3d 330, 333-34 (3d Cir.
2001)). While causation can be established by direct or circumstantial evidence,
“motivation is almost never subject to proof by direct evidence.” Id. Motivation is
thus typically shown by “evidence of either (1) an unusually suggestive temporal
proximity between the protected activity and the allegedly retaliatory action, or (2) a
pattern of antagonism coupled with timing that suggests a causal link.” Id. However,
even where a plaintiff establishes a prima facie case of retaliation, “prison officials
may still prevail if they establish that ‘they would have made the same decision absent
the protected conduct for reasons reasonably related to a legitimate penological
interest.’” Id. (quoting Rauser. 241 F.3d at 334).
      Defendant challenges the First Amendment retaliation claim on two grounds.
First, Defendant argues that Plaintiff fails to make out the second prong of a prima
facie retaliation claim because “the large volume of plaintiff’s complaints and
grievances filed after the cell search reflects that he was not deterred in exercising his
First Amendment rights by anything Christensen did.” (Doc. 49, 12). Second,
Defendant contends that “he would have taken the same action of issuing a misconduct
charge regardless of the plaintiff’s predilection to complain about [his] efforts, which


                                            7
[he] did not even take seriously.” (Id. at 13).3
      Turning to the second prong of Plaintiff’s First Amendment retaliation case, he
must show he suffered an adverse action at the hands of Defendant. Adverse action
is one “sufficient to deter a person of ordinary firmness from exercising his First
Amendment rights.” Allah v. Seiverling, 229 F.3d 22, 225 (3d Cir. 2000) (“internal
quotation marks omitted). Plaintiff cannot make such a showing here, Defendant
insists, because Defendant’s “alleged actions vis-a-vis the plaintiff, did not deter the
plaintiff from exercising his First Amendment rights.                 To the contrary, after
[Defendant] took actions against plaintiff, it emboldened the plaintiff to increase his
rhetoric against [Defendant] and to file more grievances and claims.” (See Doc. 48,
¶¶ 41-42). Thus, because his actions “did not deter the plaintiff from exercising his


 3
        As Defendant appears to assume that Plaintiff can demonstrate that he engaged in
        constitutionally protected activity and that the evidence shows an unusually
        suggestive temporal proximity between the protected activity and the allegedly
        retaliatory action, (see Doc. 49, 10-13), I assume as well that Plaintiff can make
        out the first and third prongs of a prima facie retaliation claim. Of course, the
        filing of a prison grievance “implicates conduct protected by the First
        Amendment,” Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003), whether the
        grievance is made orally or in writing. Mack v. Warden Loretto FCI, 839 F.3d
        286, 300 (3d Cir. 2016) (“we have little doubt concluding that prisoners’ oral
        grievances are indeed entitled to constitutional protection.”); Mack v. Yost, 427 F.
        App’x 70, 72 (3d Cir. 2011) (“Filing a formal prison grievance clearly constitutes
        protected activity, and certain informal, oral complaints to prison personnel have
        been held to constitute protected activity as well.”); see also Daugherty v. Page,
        906 F.3d 606, 610 (7thd Cir. 2018) (“oral complaints about prison conditions” are
        protected under the First Amendment); Maben v. Thelen, 887 F.3d 252, 265 (6th
        Cir. 2018) (inmate has a First Amendment right to file “non-frivolous grievances
        against prison officials on his own behalf, whether written or oral.”). With respect
        to establishing the third prong of a First Amendment retaliation case by relying on
        unusually suggestive timing, the contemplated temporal proximity must be “on
        the order of days or weeks.” Rink v. Northeastern Educ. Intermediate Unit, 717 F.
        App’x 126, 134 (3d Cir. 2017) (citations omitted); see also Young v. City of
        Philadelphia Police Dep’t, 651 F. App’x 90, 98 (3d Cir. 2016) (span of eight days
        between protected conduct and alleged retaliatory conduct was “suggestive of
        retaliation at the prima facie stage.”).

                                               8
First Amendment rights,” Defendant concludes that Plaintiff’s First Amendment claim
fails as a matter of law. (Id. at ¶ 43).
      Defendant’s position does not find support in Third Circuit precedent. In fact,
the Third Circuit has rejected the claim that an inmate did not identify an adverse
action when “he was not impeded in his efforts to complain to the outside world”
because the question of whether the retaliatory action “is sufficient to deter a person
of ordinary firmness from exercising his constitutional is an objective inquiry and
ultimately a question of fact.” Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012);
Vaughn v. Cambria Cty. Prison, 709 F. App’x 152, 154 n.1 (3d Cir. 2017) (“ordinary
firmness test is an objective one, not subjective.”); Banda v. Corniel, 682 F. App’x
170, 174 (3d Cir. 2017) (whether the plaintiff “was actually deterred is immaterial”
to determining whether he or she suffered an adverse action). In other words, the
proper consideration is “whether the act would deter a person of ordinary firmness, not
whether the plaintiff was deterred.” Mirabella v. Villard, 853 F.3d 641, 650 (3d Cir.
2017).4 The Third Circuit explained in Mirabella that “[t]here is good reason for such


 4
        Defendant cites decisions from this District to support his position that an inmate
        cannot demonstrate that he suffered an adverse action when he was not actually
        deterred from filing grievances and lawsuits. See, e.g., Perez v. Mahally, No. 17-
        2117, 2017 WL 6497456, at *6 (M.D. Pa. Dec. 19, 2017) (dismissing First
        Amendment retaliation claim on the second prong where “Plaintiff’s complaint
        reveals that he was not deterred by any alleged adverse action taken by Defendant
        Waligun because he avers that he filed grievances concerning the alleged assault
        incident.”); Harris v. Himes, No. 16-40, 2017 WL 4119743, at *7 (M.D. Pa. Sept.
        18, 2017) (“Plaintiff’s own statements reveal that he was not deterred by any
        alleged adverse action taken by Defendant Frye because he states that once he
        returned to his cell block, he began filling out a grievance form.”); Brown v.
        Hannah, 850 F. Supp. 2d 471, 479 (M.D. Pa. 2012) (the plaintiff was not deterred
        by any alleged adverse action where he filed a grievance through final review and
        proceed to litigate his claims in court). These decisions are not consistent with
        Third Circuit precedent because, as Mirabella and Bistrian explain, whether
        adverse action is sufficient to deter a person of ordinary firmness from exercising
        his or her constitutional rights is an objective question. See Mirabella, 853 F.3d
        at 650; Bistrian, 696 F.3d at 376.

                                               9
a rule: we will not ‘reward government officials for picking on unusually hardy
speakers. At the same time, we recognize that government officials should not be
liable when the plaintiff is unreasonably weak-willed.’” Id. (quoting Bennett v.
Hendrix, 423 F.3d 1247, 1252 (11th Cir. 2005)). And, an inmate “clearly suffer[s]
consequences when . . . charged . . . with misconduct,” such as “placement in restricted
housing or restrictive confinement.” Watson, 834 F.3d at 423; see also Humphrey v.
Sec. Pa. Dep’t of Corr., 712 F. App’x 122, 125 (3d Cir. 2017) (retaliatory search of
cell may be sufficient to constitute adverse action). Accordingly, as being issued a
misconduct and being placed in restrictive housing would deter a person of ordinary
firmness from engaging in protected activity and Defendant does not contest that
Plaintiff engaged in constitutionally protected conduct or that his conduct was causally
connected to the retaliatory action, Plaintiff has established a prima facie case of
retaliation. As Plaintiff has made his prima facie case, “the burden shifts to the
[D]efendant to prove by a preponderance of the evidence that [he] ‘would have made
the same decision absent the protected conduct for reasons reasonably related to a
legitimate penological interest.’” Oliver v. Roquet, 858 F.3d 180, 190 (3d Cir. 2017)
(quoting Rauser, 241 F.3d at 333).
      The Third Circuit addressed this defense in Watson. There, the inmate
plaintiff’s claim arose from the alleged mishandling of his radio during a search of his
cell. See Watson, 834 F.3d at 420. The plaintiff contended that the officer, Kline,
pulled the antenna out so far from his radio that it broke, while the officer claimed that
a portion of the antenna was already broken and secured by tape. See id. The plaintiff
agreed that the antenna was secured by tape, but insisted the antenna was only loose,
not broken. See id. Kline explained to the plaintiff that a broken radio was considered
contraband and had to be confiscated, which required the completion of certain
paperwork. See id. The plaintiff was angered when Kline, in completing that
paperwork, refused to take responsibility for breaking the antenna and then also
refused to prepare an incident report documenting that he broke the antenna. See id.
                                           10
The plaintiff then asked a captain for a grievance form, but that request was denied.
See id. at 420-21.
       Later that day, the plaintiff was summoned to the prison security office where
a different officer, Coutts, purportedly stated that the plaintiff had given the other staff
members a “hard time” by asking for a grievance form and not dropping the matter,
so he was going to issue Plaintiff a misconduct. See id. at 421. Coutts also was
claimed to have said that the plaintiff did not handle the situation in “the polite way”
by insisting on filing a grievance. See id.
       The plaintiff later completed a grievance on a form he obtained from another
inmate, but before he could file it, he was issued a misconduct notice that was
prepared by Coutts citing him with a Class I misconduct. See id. The plaintiff was
ultimately found guilty of a misconduct before the hearing officer, but the charge was
reduced to a Class II misconduct. See id. Imposed as a penalty was the confiscation
of the radio. See id. The plaintiff’s subsequent appeals were denied. See id.
Litigation ensued. See id. After all of the plaintiff’s claims were dismissed except his
retaliation claims, the remaining defendants in the action moved for summary
judgment on the First Amendment claim. See id. The district court granted the
motion, concluding that even if the plaintiff established a prima facie case of
retaliation, judgment in favor of the defendants was warranted based on the same
decision defense. See id. The plaintiff appealed. See id.
       After concluding that the plaintiff presented a prima facie case against one of
the four remaining defendants, Coutts, the Watson court considered whether he
established the same decision defense. Citing its precedent, the Third Circuit observed
that “most prisoners’ retaliation claims will fail if the misconduct charges are
supported by the evidence.” Id. at 425 (citing Carter v. McGrady, 292 F.3d 152, 157




                                            11
(3d Cir. 2002)).5 In that regard, the court reiterated that the decisions of prison
administrators in the context of disciplinary proceedings are entitled to “great
deference.” See id. To determine “whether the prison officials’ decision to discipline
an inmate for his violations of prison policy was within the broad discretion” they
must be afforded, a court “evaluate[s] the ‘quantum of evidence.’” Id. at 426.
      The Watson court distinguished its facts from those in Carter, where, “given the
force of the evidence that Carter was guilty of receiving stolen property, . . . there was
no genuine issue of material fact that his misconduct citation was reasonably related
to legitimate penological interests, and that Carter would have been disciplined
notwithstanding his jailhouse lawyering.” Id. (citing Carter, 292 F.3d at 159). The
Third Circuit explained:
            Watson's situation is different. Watson's broken radio was
            not so “clear and overt” a violation that we can conclude that
            he would have been written up if he had not also given
            prison officials “a hard time.” The radio had allegedly been
            in the same condition for more than a year. Moreover, there
            is evidence that other inmates had radios with loose or
            broken antennas, but those items were not confiscated and
            the inmates did not receive a misconduct. Finally, Kline did
            not charge Watson with a misconduct when he confiscated
            the radio. Accordingly, a reasonable fact finder could
            conclude that the misconduct was issued in retaliation for
            Watson's statement that he was going to file a grievance, and
            not in furtherance of legitimate penological goals.
Id. The Watson court thus reiterated, consistent with Third Circuit precedent, that “a
plaintiff can make out a retaliation claim even though the charge against him may have


 5
        In Carter, the inmate claimed he was given a misconduct in retaliation for his
        functioning as a jailhouse lawyer. See Carter, 292 F.3d at 153. The Carter court
        found the inmate’s claim unconvincing because “[e]ven if prison officials were
        motivated by animus to jailhouse lawyers, Carter’s offenses, such as receiving
        stolen property, were so clear and overt that we cannot say that the disciplinary
        action taken against Carter was retaliatory.” Id. at 159. Noting the “quantum of
        evidence” of the inmate’s misconduct, the Third Circuit was unable to “say that
        the prison officials’ decision to discipline Carter for his violations of prison policy
        was not within the broad discretion that [the court] must afford them.” Id.
        (quotation and citation omitted).

                                                12
been factually supported.” Id. (citing Hill v. City of Scranton, 411 F.3d 118, 130 (3d
Cir. 2005)).
      In his concurrence in Watson, Judge Ambro observed that two questions were
raised by the Third Circuit’s decision in Carter. “First, what ‘quantum of evidence is
required to trigger Carter? And in cases where that ‘quantum’ has been reached, can
the same decision defense nonetheless fail?” Id. at 427 (Ambro, J., concurring). As
explained by Judge Ambro, “not every violation of prison protocols supported by
some evidence will bar a First Amendment retaliation claim” in the Third Circuit. Id.
at 431 (Ambro, J., concurring). This is so because “[i]f officials were allowed to hunt
for every minor instance of misconduct in an effort to punish inmates for their speech,
the First Amendment would ring hollow inside a prison’s walls.” Id. at 430. (Ambro,
J., concurring). With respect to the second question left opened by Carter, Judge
Ambro observed that the “proof that the official would not have taken the same action
in the absence of constitutionally protected activity” would need to be strong. Id.
(Ambro, J., concurring). Evidence that the official had “mixed motivations” would
not be enough, since “[t]his is the situation where the same decision defense is
supposed to apply.” Id. (Ambro, J., concurring). But, “where there is direct evidence
that retaliation drove a charging decision, the defense does not shield a defendant from
liability.” Id. (Ambro, J., concurring). Judge Ambro cautioned against “overreading
[ ]his concurrence,” reiterating that “though a legitimate prison disciplinary report is
not an absolute bar to a retaliation claim, it is probative and potent summary judgment
evidence.” Id. at 431 (Ambro, J, concurring) (internal quotation and citation omitted).6


      Based on the undisputed facts of record, Defendant has satisfied his burden to


 6
        Judge Hardiman dissented in Watson, stating that “the evidence the parties have
        proffered on summary judgment establishes at most that a prison guard acted with
        mixed motive, which is not enough.” Watson, 834 F.3d at 431 (Hardiman, J.,
        dissenting).

                                             13
establish the same decision defense, so summary judgment will be granted on the First
Amendment retaliation claim. In particular, the misconduct received by Plaintiff was
reasonably related to a legitimate penological interest, i.e., the possession of altered
items in prison. Furthermore, “[a] finding of guilt on a misconduct charge, combined
with ‘a meaningful written statement of the evidence relied on and the reasons for the
action taken,’ establishes a ‘quantum of evidence’ of misconduct sufficient to warrant
summary judgment.” Hudson v. Carberry, No. 15-1282, 2018 WL 6591812, at *8
(quoting Williams v. Folino, 664 F. App’x 144, 148-49 (3d Cir. 2016)). The record
also shows that Defendant was the housing officer for the unit Plaintiff was located,
and it was Defendant’s responsibility to write up an inmate with contraband in his cell.
(Def.’s SMF, Ex. “A”, 37). Defendant did so without regard to Plaintiff’s threats of
lawsuits against him and/or report to Defendant’s superiors. (See id. at 37-38). On
this unrebutted evidence and noting the great deference afforded to prison officials in
the context of prison disciplinary proceedings, Defendant has come forward with a
sufficient quantum of evidence of misconduct to demonstrate that the discipline
imposed was reasonably related to a legitimate penological interest and that Plaintiff
would have been disciplined regardless of his grievances and complaints to
Defendant’s superiors. See, e.g., Rivera v. McCoy, 729 F. App’x 142, 145 (3d Cir.
2018).
      It is true, of course, that the misconduct Plaintiff was found guilty of here,
possession of contraband for an altered item, i.e., a blue pen with a red ink cartridge,
appears similar to the “not so clear and overt a violation” of prison policy at issue in
Watson, namely a radio antenna secured by tape. Watson, 834 F.3d at 426; see also
id. at 431 (Ambro, J., concurring) (characterizing the misconduct at issue as a “minor
offense[ ]”). But the record in the matter sub judice stands in contrast to that in
Watson. There, the radio had been in the altered condition for more than a year, other
inmates had radios with loose or broken antennas and did not receive misconducts, and
the inmate plaintiff was not charged with a misconduct when the radio was first
                                          14
confiscated. See Watson, 834 F.3d at 426. The record also contained evidence that
the plaintiff was told he was being written up for giving prison officials a “hard time”
about the radio. See id. Here, though, there is no evidence that other inmates had
altered pens and were not charged with misconduct or that Plaintiff had the pen
previously and not been written up. Plaintiff was also given a misconduct at the time
the pen was confiscated. Finally, the record does not include any evidence that the
misconduct was issued because of Plaintiff’s protected activities, and, to the contrary,
contains evidence that Plaintiff would have been written up regardless of his conduct.
Thus, unlike in Watson where a jury could reasonably have found that the misconduct
was issued in retaliation for the plaintiff’s statement that he was going to file a
grievance, a reasonable jury here would be unable to conclude that Plaintiff would not
have been given a misconduct in the absence of his filing of grievances and complaints
to Defendant’s superiors. Summary judgment will be granted on the First Amendment
retaliation claim.
B.    Excessive Force.
      Plaintiff’s second remaining claim asserts that Defendant used excessive force
against him on September 8, 2014. Plaintiff was a pretrial detainee at that time, so his
excessive force claim is governed by the Fourteenth Amendment. See Graham v.
Connor, 490 U.S. 386, 395, n.10 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989) (“the Due
Process Clause protects a pretrial detainee from the use of excessive force that
amounts to punishment.”). The Due Process Clause of the Fourteenth Amendment to
the United States Constitution prohibits states from depriving “any person of life,
liberty, or property without due process of the law.” U.S. Const. amend. XIV, § 1. To
demonstrate a due process violation, a detainee must prove “that the force purposely
or knowingly used against him was objectively unreasonable,” meaning “that the
actions [were] not ‘rationally related to a legitimate nonpunitive governmental
purpose.’” See Kingsley v. Hendrickson, - - - U.S. - - -, 135 S. Ct. 2466, 2473, 192 L.
Ed. 2d 416 (2015) (quoting Bell v. Wolfish, 441 U.S. 520, 561, 99 S. Ct. 1861, 60 L.
                                          15
Ed. 2d 447 (1979)). “[O]bjective reasonableness turns on the facts and circumstances
of each particular case.” Id. To determine the reasonableness of the force used, a
court is to consider the following non-exclusive list of factors: (1) the relationship
between the need for the use of force and the amount of force used; (2) the extent of
the plaintiff's injury; (3) any effort made to temper or limit the amount of force; (4) the
severity of the security problem at issue; (5) the threat reasonably perceived by the
defendant; and (6) whether the plaintiff was activity resisting. See id. However,
“[n]ot every push or shove, even if it may later seem unnecessary in the peace of a
judge's chambers” violates the Constitution. Graham, 490 U.S. at 396, 109 S.Ct. 1865
(citation omitted) (analyzing claim under the Fourth Amendment); see also Coley v.
Lucas Cty., 799 F.3d 560, 539 (6th Cir. 2015) (same principle applies to the
Fourteenth Amendment).
      With regard to Defendant grabbing Plaintiff’s arm, the evidence of record
viewed in the light most favorable to Plaintiff does not demonstrate that the force used
was objectively unreasonable. For one, not every touch violates an individual’s
constitutional rights. See, e.g., Gottlieb v. Laurel Highlands Sch. Dist., 272 F.3d 168,
175 (3d Cir. 2001) (noting that the defendant's act of pushing student in the shoulder
forcing her inches back into a door jamb might be tortious but was not a constitutional
violation of excessive force under the Fourteenth Amendment). And, the above cited
factors weigh in favor of granting summary judgment to Defendant on the due process
claim. The amount of force used was minimal, as Plaintiff’s arm was grabbed briefly.
Second, as documented in the medical incident report, Plaintiff was observed the day
after the use of force incident to be without injury. Third, the force used, grabbing
Plaintiff’s arm, was limited. Considering the record evidence in the light most
favorable to Plaintiff and applying the pertinent factors outlined in Kingsley,
Defendant did not use excessive force against Plaintiff.
      The relevant factors also support a finding that Defendant’s actions were
objectively reasonable with respect to the shackling of Plaintiff’s ankles. Here, after
                                           16
learning that he applied the shackles too tightly, it is undisputed that Defendant
immediately loosened them. Thus, Defendant’s effort in tempering the force used
weighs in favor of finding that his actions were objectively reasonable. In that regard,
upon learning that the shackles were tight, Defendant had the option to either ignore
Plaintiff’s complaints or address them, and Defendant did the latter. While there is
evidence suggesting that Defendant smiled and laughed after Plaintiff informed him
that the shackles were too tight, it is uncontested that Defendant immediately loosened
the shackles. See Kopec v. Tate, 361 F.3d 772, 780 (3d Cir. 2004) (“[A] viable
excessive force claim requires that the officer or officers had either constructive or
actual notice that the force applied by the handcuffs was excessive under the
circumstances, yet the officer or officers failed to respond to such notice in a
reasonable manner.”). Further, Plaintiff did not suffer any injuries from the shackling
according to the nurse’s records. Based on these facts and viewing the evidence in the
light most favorable to Plaintiff, a reasonable jury could not conclude that excessive
force was used with respect to the shackling of Plaintiff’s ankles. Defendant’s motion
will also be granted on the Fourteenth Amendment claim.
                                   IV. Conclusion
      For the above stated reasons, Defendant’s motion for summary judgment will
be granted. Judgment will be entered in favor of Defendant and against Plaintiff on
the remaining First and Fourteenth Amendment claims.
      An appropriate order follows.


January 30, 2019                                  /s/ A. Richard Caputo
Date                                              A. Richard Caputo
                                                  United States District Judge




                                          17
